Citation Nr: 1719415	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for headache syndrome with vertigo and migraine headaches (headache disorder).

2.  Entitlement to a compensable rating for cervical laceration with hemorrhage.   

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel

INTRODUCTION

The appellant is a Veteran who had active service from October 1999 to March 2007.  This case is  before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection and awarded 0 percent ratings, each, for headaches and cervical laceration.  An interim (November 2012) rating decision increased the rating for headaches to 30 percent, effective March 28, 2012.  The matter of the rating for headaches is presently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  A June 2013 Board decision [by a Veterans Law Judge other than the undersigned] awarded the 30 percent rating for headaches throughout the period under consideration, but denied further increase, and remanded the matters of the rating for cervical laceration and seeking TDIU for additional development.  The Veteran appealed that decision to the Court, resulting in an August 2014 Joint Motion for Remand (JMR) by the parties that was granted by the Court in a September 2014 Order.  The case is now assigned to the undersigned; in February 2015 it was remanded for additional development.

The issue seeking a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  In March 2017 correspondence from her attorney, prior to the promulgation of a decision in the matter, the Veteran (in writing) withdrew her appeal seeking a compensable rating for cervical laceration; there are no questions of fact or law remaining before the Board in this matter.

2.  The Veteran's headaches are reasonably shown to be manifested by very frequent completely prostrating and prolonged attacks.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran are met with respect to the matter of the rating for cervical laceration; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.204 (2016).

2.  A 50 percent rating is warranted for the Veteran's headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA's duty to notify was satisfied by a letter dated in July 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in August 2007, June 2012, and April 2016.  The Board finds that the VA examinations and opinions cumulatively contain sufficient clinical findings and to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As additional pertinent treatment records were sought and the necessary medical opinion evidence was obtained, the Board finds that there has been substantial compliance with the August 2014 JMR and the February 2015 Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  While the April 2016 report contains inconsistent findings regarding the nature/severity, frequency, and duration of the headaches, the Board has resolved all questions regarding the severity of the headaches in the Veteran's favor, as required (see 38 C.F.R. § 4.3), and the Veteran is not prejudiced by the Board's proceeding with a determination on the merits and awarding the maximum schedular rating available (rather than remanding the case for clarification of the examination report).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Cervical Laceration

The Board has jurisdiction where there is a matter of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or an authorized representative, either in writing or on the record at a hearing, before the Board issues a decision in the matter.  38 C.F.R. § 20.204.

In March 2017 written correspondence (through her attorney) the Veteran withdrew her appeal seeking a compensable rating for cervical laceration.  Hence, there remains no allegation of error of fact or law for the Board to consider regarding that issue.  Accordingly, the Board does not have any further jurisdiction to consider an appeal in the matter.

Headaches

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Headaches are rated under Code 8100, which provides that a 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over the last several months; a 50 percent (maximum schedular) rating is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The Veteran has consistently reported that her headaches occur multiple times per week, resulting in symptoms that include vertigo, light and sound sensitivity, nausea, vomiting, and "passing out."  She has reported that her medication is not entirely effective, and that she must retreat to a dark, quiet room for relief.  She has submitted evidence of work absences and early dismissals as a result of her disability.  Her lay statements are corroborated by VA treatment records.  See, e.g., a February 2013 VA treatment record (noting daily headaches that require her to sit still in a quiet, dark room); April 2013 and October 2015 VA treatment records (headaches unresponsive to treatment.)  Consequently, the Board sees no reason to doubt the veracity of her statements.
On April 2016 VA examination to assess the Veteran's headaches (ordered by the Board because prior examinations were deemed inadequate), the examiner on the one hand indicated that the Veteran did not have very frequent completely prostrating and prolonged attacks productive of severe economic inadapability, on the other hand noted that she had constant headaches with more severe, and prostrating, attacks 4 times a week.  The Board finds no reason to question the latter finding (it is not inconsistent with the Veteran's earlier reports).  

Comparing the findings shown (i.e., that the Veteran has prostrating attacks of migraine headaches four times a week, albeit with extent of economic impact unresolved, as the April 2016 examiner did not include rationale for the conclusion that the headaches did not result in severe economic inadaptability -beyond citing that the Veteran is employed, which may be because the employer is making accommodations for her disability) with the schedular criteria in Code 8100, the Board finds that the headache symptoms and related impairment shown far exceed the criteria for a 30 percent rating under Code 8100, and more nearly approximate the criteria for a 50 percent rating under that Code.  Common knowledge would dictate that four times weekly prostrating attacks of migraines have substantially greater economic impact than such attacks occurring on the average of once monthly.  Under 38 C.F.R. § 4.7, where there is a question of which of two evaluation will be applied, the higher of the two will be assigned if the disability picture presented more nearly approximates the criteria for such rating.  Resolving reasonable doubt in the Veteran's favor see 38 C.F.R. § 4.3), the Board finds that that is the situation in the instant case, and that a 50 percent rating for migraine headaches is warranted throughout.   

Neither the Veteran nor her attorney has alleged any symptoms of, or impairment due to, the headache disorder, not encompassed by the schedular criteria, and the record does not suggest that such exist.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, it is specifically argued that a 50 percent rating is warranted.  See March 2017 correspondence.

ORDER

The appeal seeking a compensable rating for cervical laceration is dismissed.

A 50 percent  rating is granted for the Veteran's service connected headache disorder, throughout, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran asserts that she is unemployable due to her service-connected disabilities (primarily headaches), to include contentions that she has been unemployable at various points during the appeal period and that, when she was employed, she was capable of no more than marginal employment.  Given evidence that she is employed as a retail department manager and is pursuing a college education (suggesting a capacity for more-than-marginal employment), additional development is needed for properly informed adjudication of her TDIU claim.

In March 3017, the Veteran submitted a formal application for TDIU, identifying four employers (current and prior) and asserting that she left previous employment due to service-connected disabilities.  She also submitted evidence that she has missed work and applied for leave from her current employment due to disability; it is not clear whether that leave was approved.  The impact of service-connected disability on employment is clearly evidence pertinent to the TDIU claim remaining at issue.  Consequently, development for all outstanding employment records, to specifically include the four employers identified on the TDIU application form, is necessary.

The record indicates that the Veteran receives on-going treatment for her service-connected disabilities.  Records of such treatment are clearly pertinent (and may be critical) evidence in a claim for TDIU (and VA records are constructively of record) and must be secured for the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record all records of VA treatment the Veteran has received for service connected disability (that are not already associated with the record.)  The AOJ should also ask her to provide identifying information and releases for VA to obtain all pertinent private treatment records.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the reason should be noted in the record, and the Veteran should be so notified.  If she authorizes release of records, but the provider in question does not respond to AOJ's request, she should be advised that ultimately it is her responsibility to ensure that private records are received.

2.  The AOJ should provide the Veteran with VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits and request that she complete such form with respect to every employer identified in the TDIU application form received in March 2017.  She should also provide releases for VA to secure all employment records that reflect that she was granted leave from work due to her service connected disability and/or showing that termination from previous employment was due to service-connected disability.   The AOJ should secure for the record all such records.  If no such records exist, it should be so certified for the record, with explanation.

3.  The AOJ should then review the record, arrange for any additional development suggested by the expanded record (e.g., a social survey, an additional examination, referral for consideration of TDIU on an extraschedular basis), and readjudicate the claim for a TDIU rating.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her attorney opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


